                                          Case 3:19-cv-04224-MMC Document 26 Filed 05/20/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      INTERNATIONAL FIDELITY                        Case No. 19-cv-04224-MMC
                                         INSURANCE COMPANY,
                                  8                   Plaintiff,                       ORDER ADOPTING REPORT AND
                                  9                                                    RECOMMENDATION; GRANTING
                                                v.                                     PLAINTIFF'S MOTION FOR DEFAULT
                                  10                                                   JUDGMENT
                                         JESSICA KIT,
                                  11                                                   Re: Dkt. Nos. 18, 23
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is Chief Magistrate Judge Joseph C. Spero's Report and
                                  14   Recommendation, filed April 29, 2020, whereby Magistrate Judge Spero recommends
                                  15   the Court grant plaintiff's motion for default judgment. No objection to the Report and
                                  16   Recommendation has been filed.
                                  17         Having reviewed the matter de novo, the Court hereby ADOPTS the Report and
                                  18   Recommendation in its entirety.
                                  19         Accordingly, plaintiff's motion for default judgment is hereby GRANTED, and
                                  20   plaintiff shall have judgment in its favor and against defendant in the amount of
                                  21   $101,961.05.
                                  22         IT IS SO ORDERED.
                                  23

                                  24   Dated: May 20, 2020
                                                                                              MAXINE M. CHESNEY
                                  25                                                          United States District Judge
                                  26
                                  27

                                  28
